DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 1/26/2021.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to obviate the double patenting rejection to U.S. Patent Nos. 8,292,879, 8,915,909, 8,932,279, 9,131,977, 9,149,321, 9,220,557, 9,265,556, 9,265,555, 9,265,554, 9,265,553, 9,320,560, 9,549,774, 9,730,749, 10,149,712, 10,213,247, 10,405,914 & 10,441,342. 
Applicant’s amendments are not sufficient to obviate the double patenting rejection to U.S. Patent Nos. 8,372,066, 8,377,052, 8,414,569, 8,419,724, 8,425,503, 

Claim Objection
Claim 42 is objected to because of the following informalities:  amend “the thermal surgical element” to –the any of the set of thermal surgical elements- in ll. 10-11 & 14, 16, 17-18.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 27, 36 & 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Denen et al. (5,445,635, previously cited). 
Concerning claim 27, as illustrated in Fig. 1-4 & 7-8, Denen et al. ‘635 disclose a surgical apparatus (resistively heated surgical apparatus 10; Col. 5, ll. 25-38) comprising: 
a first thermal element, the first thermal element directly coupled to oscillating electrical energy to produce heat (heating element 15 receives power directly from AC power supply 20; Col. 5, ll. 39-47);
and a first information storage device physically associated with the first thermal element, wherein the first information storage device which stores information that represents at least one configuration parameter for operation of the first thermal element to which the first information storage device is physically associated (memory device incorporated in the handle of surgical instrument 11 is indirectly physically associated with heating element 15 and stores set-point signal SP corresponding to a predetermined heating element with predetermined power supply requirements, i.e., voltage and current output levels, specifically operating current level; Col. 5-6, ll. 66-10, Col. 6-7, ll. 44-68).
While Denen et al. ‘635 disclose the at least one configuration parameter to include a first current level (i.e., operating current level) to be delivered to the first thermal element in the embodiment of Fig. 3, Denen et al. ‘635 fail to specifically disclose, for this embodiment, the at least one configuration parameter includes a first current level to be delivered to the first thermal element for when the first thermal element is engaged with tissue, the at least one configuration parameter further includes a second current level to be delivered to the first thermal element for when the first thermal element is surrounded by air, the first current level is greater than the second current level, and the second current level is greater than zero, where the first and second current levels are both selected such that the first thermal element is movable, when heated, form the air to engagement with the tissue without fracturing the first thermal element.  However, in the embodiment of Fig. 4, Denen et al. ‘635 further disclose first (high) and second (low) current levels to be delivered to the thermal element, where when the thermal element is engaged with tissue, the power supply spends a larger portion of its cycle time at the first, lower, current level, and when the thermal element is surrounded by air, the power supply spends a larger portion of its cycle time at the second, higher, current level.  Denen et al. ‘635 also disclose the thermal element (15) to be a ferromagnetic material having a Curie temperature, where 
Concerning claim 36¸ Denen et al. ‘635 disclose the first information storage device (11) stores information that represents at least one configuration parameter for operation of the first thermal element (15) selected from the group consisting of a piece of limit information, an air control power setting, a maximum power setting, and a cool down time (Col. 4, ll. 8-15, Col. 7, ll. 15-59 & Col. 8-9, ll. 46-33; Fig. 4).
claim 38, Denen et al. ‘635 disclose the first information storage device (memory) is communicatively coupleable to a processor (microprocessor) that is operably coupled to a power supply (20) to control a supply of oscillating electrical energy from the power supply (20) to the thermal element (15) (Col. 4, ll. 8-15, Col. 7, ll. 15-59 & Col. 8-9, ll. 46-33; Fig. 4).

Claims 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Denen et al. (5,445,635, previously cited), as applied to claim 27, in further view of Daniel et al. (5,425,731, previously cited).
Concerning claims 28-29, Denen et al. ‘635fail to disclose the first thermal element comprising a solid ferromagnetic sleeve disposed on an insulated conductor.  However, Daniel discloses a surgical instrument (Fig. 1) comprising a thermal element (2, 8, 18) comprising a solid sleeve of ferromagnetic material (18) disposed on an insulated conductor (4, or thin layer of non-conductive material).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Denen et al. ‘635such that the thermal element comprises a ferromagnetic sleeve disposed on an insulated conductor in order to provide the benefit of reducing the spread of the magnetic field as taught by Daniel et al. (Col. 3, ll. 4-10, 21-43; Fig. 1).

Claims 28 & 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Denen et al. (5,445,635, previously cited), as applied to claim 27, in further view of Eggers et al. (5,611,798).
Concerning claim 28, Denen et al. ‘635 disclose the heating element (15) to be a ferromagnetic heating element (Col. 4, ll. 8-16). Denen et al. ‘635 fail to specifically disclose the ferromagnetic heating element to be a solid ferromagnetic heating element.  However, Eggers discloses an analogous surgical apparatus (12) comprising a thermal element (24) comprising a solid ferromagnetic heating element (24) having a Curie temperature.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Denen et al. ‘635 such that the ferromagnetic element is a solid ferromagnetic element in order to provide the benefit of a material that is achieves its effective Curie temperature and maintains its self-regulation of temperature across its working area as taught by Eggers et al. (Col. 7, ll. 7-17, Col. 8, ll. 1-15, Col. 9, ll. 1-55; Fig. 1-2)
Concerning claim 30, Denen et al. ‘635 fail to specifically disclose the connection between the power source, an electrical conductor, and the thermal element to be wherein the first thermal element comprises an electrical conductor and a ferromagnetic material that covers at least a portion of the electrical conductor.  Eggers et al. further disclose the thermal element (24) comprising an electrical conductor (104 or 106) and a ferromagnetic material that covers at least a portion of the electrical conductor (104 or 106).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Denen et al. ‘635 such that the thermal element to be wherein the first thermal element comprises an electrical conductor and a ferromagnetic material that covers at least a portion of the electrical conductor in order to provide the benefit of a sufficient means to transfer the electrical energy to the heating element as taught by Eggers et al. (Col. 7, ll. 7-17, Col. 8, ll. 1-15, Col. 9, ll. 1-29; Fig. 1-2)

Claims 27 (in the alternative), 31, 37, 39-45, 47-48 & 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Denen et al. (5,445,635, previously cited) in view of Denen et al. (5,400,267, previously cited).
Concerning claim 27, as illustrated in Fig. 1-4 & 7-8, Denen et al. ‘635 disclose a surgical apparatus (resistively heated surgical apparatus 10; Col. 5, ll. 25-38) comprising: 
a first thermal element, the first thermal element directly coupled to oscillating electrical energy to produce heat (heating element 15 receives power directly from AC power supply 20; Col. 5, ll. 39-47);
and a first information storage device associated with the first thermal element, wherein the first information storage device which stores information that represents at least one configuration parameter for operation of the first thermal element to which the first information storage device is physically associated (memory device incorporated in the handle of surgical instrument 11 stores set-point signal SP corresponding to a predetermined heating element with predetermined power supply requirements, i.e., voltage and current output levels, specifically operating current level; Col. 5-6, ll. 66-10, Col. 6-7, ll. 44-68),
and the first current level is selected such that the first thermal element is movable, when heated, from the air to engagement with the tissue without fracturing the first thermal element (a current level sufficient to heat the heating element to a temperature above its Curie point is applied, so that current flows through a substantial portion of the cross-section of the heating element such that when the .
Denen et al. ‘635 fails to disclose the first information storage device directly physically associated with the first thermal element.  However, Denen et al. ‘267 disclose an analogous surgical apparatus (10) comprising a first thermal element (12) and a first information storage device (30) either indirectly physically associated with the first thermal element (12) by being in body (11) or directly physically associated with the first thermal element (12) by being disposed within thermal element (12) itself when thermal element (12) is disposable and body (11) is reusable, wherein the information storage device (30) stores information that represents at least one configuration parameter for operation of the first thermal element (15).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Denen et al. ‘635 such that the first information storage device is directly physically associated with the first thermal element in order to provide the benefit of a reusable handle body as taught by Denen ‘267.  (Col. 1, ll. 12-28, Col. 7, ll. 33-53, Col. 7-8, ll. 62-3, Col. 8, ll. 47-67, Col. 9, ll. 14-54; Fig. 1-3).
While Denen et al. ‘635 disclose the at least one configuration parameter to include a first current level (i.e., operating current level) to be delivered to the first thermal element in the embodiment of Fig. 3, Denen et al. ‘635 fail to specifically disclose, for this embodiment, the at least one configuration parameter includes a first 
Concerning claim 31, Denen et al. ‘635 disclose a handle body (14), the first thermal element (15) physically coupleable to the body (Col. 5, ll. 39-47; Fig. 1).  Denen et al. ‘635 fail to disclose the thermal element detachably physically coupleable to the body.  However, Denen et al. ‘267 further disclose the first thermal element (12) to be a surgical tip that is detachably physically coupleable to a handle body (12).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Denen et al. ‘635 such that the first thermal element is detachably physically coupleable to the body in order to provide the benefit of a reusable handle and a disposable blade for use between patients as taught by Denen et al. ‘267. (Col. 7, ll. 33-53; Fig. 1-3).
Concerning claim 37, Denen et al. ‘635 fail to disclose the first information storage device is an electronically erasable programmable read only memory (EEPROM) set of circuitry.  However, Denen ‘267 further disclose the first information storage device (30) is an EEPROM (Col. 8, ll. 32-46).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 
Claim 39 is rejected upon the same rationale as applied to claim 31. 
Concerning claim 40, Denen et al. ‘635 disclose a power supply (20) electrically coupled to selectively provide the oscillating electrical energy to the thermal element (15); a control system (microprocessor) that is operably coupled to the power supply (20) to control the supply of the oscillating electrical energy from the power supply (20) to the thermal element (15); and a signal path (inherent) that communicatively couples the control system (20) and a first information storage device (memory) when a first thermal element (15) is physically coupled to the handle (14) (Col. 4, ll. 8-15, Col. 7, ll. 15-59 & Col. 8-9, ll. 46-33; Fig. 4).
Concerning claim 41¸ Denen et al. ‘635 disclose the control system (microprocessor) is responsive at least in part to the information stored in the first information storage device (memory) and received via the signal path (inherent) (Col. 4, ll. 8-15, Col. 7, ll. 15-59 & Col. 8-9, ll. 46-33; Fig. 4).
Concerning claim 42, as illustrated in Fig. 1-4 & 7-8, Denen et al. ‘635 disclose a surgical apparatus (resistively heated surgical apparatus 10; Col. 5, ll. 25-38) comprising: 
a body to which a thermal surgical element is physically coupleable (heating element 15 is disposed at the distal end of handle 14; Col. 5, ll. 39-47); 
the thermal surgical element (heating element 15 is disposed at the distal end of handle 14; Col. 5, ll. 39-47); 
a power supply operable to produce oscillating electrical energy and electrically coupleable to selectively provide the oscillating electrical energy directly to the thermal surgical element physically coupled to the body (power supply 20 provides alternating current to heating element 15; Col. 5, ll. 39-47); 
a control system that is operably coupled to the power supply (microprocessor controls power supply 20; Col. 4, ll. 8-15, Col. 7, ll. 15-59 & Col. 8-9, ll. 46-33); and 
a signal path that communicatively couples the control system with a respective information storage device of any of the set of thermal surgical elements which are physically coupled to the body, the control system at least partially responsive to a set of information stored by the respective information storage device of any of the set of thermal surgical elements which are physically coupled to the body (microprocessor is coupled to memory device incorporated in surgical instrument 11 and stores set-point signal SP corresponding to a predetermined heating element with predetermined power supply requirements, i.e., voltage and current output levels, specifically operating current level for power supply 20 to output to heating element 15; Col. 5-6, ll. 66-10, Col. 6-7, ll. 44-68). 
Denen et al. ‘635 fail to disclose the surgical element selectively physically coupleable to the body.  However, Denen et al. ‘267 disclose an analogous surgical apparatus (10) comprising a first thermal element (12) and a first information storage device (30) either indirectly physically associated with the first thermal element (12) by 
Denen et al. ‘635 in view of Denen ‘267 fail to disclose the surgical element to be one of a set of surgical elements that are selectively physically coupleable to the body. However, Denen et al. ‘267 teach that thermal element (12) can be disposable (Col. 7, ll. 33-53).  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was made to modify the invention of Denen et al. ‘635 in view of Denen et al. ‘267 such that the surgical element is one of a set of surgical elements that are selectively physically coupleable to the body in order to provide the benefit of re-using the re-usable handle and, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
While Denen et al. ‘635 in view of Denen et al. ‘267 disclose the at least one configuration parameter to include a first current level (i.e., operating current level) to be delivered to the first thermal element in the embodiment of Fig. 3, Denen et al. ‘635 fail 
Claim 43 is rejected upon the same rationale as provided for claim 36. 
Concerning claim 44, Denen et al. ‘635 disclose the control system (microprocessor) at least partially responsive to a change in an impedance of the 
Concerning claim 45, Denen et al. ‘635 disclose in response to the set of information stored by a respective information storage device (27) of the thermal surgical element (15) which is physically coupled to the body (11), the control system (34) causes the power supply to control the oscillating electrical energy to prevent exceeding a respective Curie temperature of the thermal element (15) (Col. 7-8, ll. 60-27; Fig. 4).
Concerning claim 47, Denen et al. ‘635 further discloses the power control system (34) to adjust the oscillating electrical energy in response to a feedback signal representative of impedance (Col. 7-8, ll. 60-27; Fig. 4).
Claim 48 is rejected upon the same rationale as provided for claim 38. 
Concerning claim 52, Denen et al. ‘635 disclose the body (14) includes a handle (14) and is couple to the power supply (20) such that the handle is movable relative to the power supply (20) (Col. 5, ll. 39-47; Fig. 1).

Claims 32-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Denen et al. (5,445,635, previously cited) in view of Denen et al. (5,400,267, previously cited), in further view of DeBenedictis et al. (2006/0095096, previously cited). 
Concerning claims 32-34, Denen et al. ‘635 disclose the first thermal element (15) has at least one physical property (inherent).  Denen et al. ‘635 in view of ‘267 in St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  The modified invention of Denen et al. ‘635 in view of Denen et al. ‘267 would inherently have the at least one configuration parameter for operation of the second thermal element different from the at least one configuration parameter for operation of the first thermal element since multiple configuration 
Concerning claim 35, Denen et al. ‘635 in view of Denen et al. ‘267 and DeBenedictis disclose the first information storage device (memory) stores information that represents at least one configuration parameter for operation of the first thermal element selected from the group consisting of a piece of limit information, an air control power setting, a maximum power setting, and a cool down time, the second information storage device (memory) stores information that represents at least one configuration .

Claims 49-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Denen et al. (5,445,635, previously cited) in view of Denen et al. (5,400,267, previously cited), as applied to claim 42, in further view of Morris et al. (2002/0120261, previously cited) and Visioli (Practical PID Control, previously cited).
Concerning claims 49-50, Denen et al. ‘635 disclose the control system (30) to include a controller coupled to receive signals that represent a number of limits and to receive a target signal (set-point signal SP) and a signal representative of a current (current sensor) and impedance of the thermal surgical element (15) which is physically coupled to the body (11) (Col. 7-8, ll. 60-45).  Denen et al. ‘635 in view of Denen et al. ‘267 fail to disclose the controller to be a limit PID controller and a power PID controller coupled to one another. However, Morris discloses a surgical instrument (10) that uses a control loop feedback mechanism with sensor circuitry and controller/logic resources (339/350) that can be implemented with a microprocessor containing embedded modules or software programs such as embedded control modules that include process .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 29-30 & 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,617,151. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical apparatus comprising a thermal element responsive to oscillating electrical energy to produce heat and a first information storage .  
Claims 27-45, 47-50 & 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,372,066, claims 1-22 of U.S. Patent No. 8,377,052, claims 1-14 of U.S. Patent No. 8,414,569, claims 1-50 of U.S. Patent No. 8,419,724, claims 1-31 of U.S. Patent No. 8,425,503, claims 1-29 of U.S. Patent No. 8,430,870, claims 1-41 of U.S. Patent No. 8,491,578, claims 1-29 of U.S. Patent No. 8,506,561, claims 1-70 of U.S. Patent No. 8,523,852, claims 1-44 of U.S. Patent No. 8,523,851, claims 1-37 of U.S. Patent No. 8,523,850 & claims 1-29 of U.S. Patent No. 9,107,666, all in view of Denen et al. (5,445,635, previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a surgical apparatus comprising a thermal element responsive to oscillating electrical energy to produce heat. The cited patents may fail to disclose wherein the at least one configuration parameter includes a first current or power setting for when the first thermal element is engaged with tissue, the at least one configuration includes a second current or power setting for when the first thermal element is surrounded by air, the first power setting is greater than the second power setting, and the second power setting is greater than zero.  However, Denen et al. ‘635 disclose a surgical apparatus (10) comprising a thermal element (15) that is directly coupled to oscillating electrical energy (20) to produce heat. Denen et al. ‘635 further disclose a control system (microprocessor/logic circuit 34) that is operably coupled to the power supply (20) to increase the supply of the energy in response to the thermal surgical element being engaged with tissue (thermal 
Claims 27-45, 47-50 & 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 14/980731, claims 56-73 of copending Application No. 15/050437, claims 27-51 of copending Application No. 15/383535, claims 25-47 of copending Application No. 15/344592 all in view of Thomas (5,026,387). Although 
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that the high and low current levels of Denen ‘635 fail to read on the first and second current levels of the independent claims, the Examiner respectfully disagrees.  As discussed in the rejection above, Denen ‘635 disclose the low (second) current level to be when no thermal load is present on the heating element meaning that is not engaged with the body tissue and is thus disposed in air.  Denen et al. ‘635 further disclose heating the element up first before disposing it in contact with tissue which leads to the natural occurrence of heating the element in the air before disposing it in the body to treat the tissue. 


Conclusion
Applicant's amendment (claim 30 was not incorporated in its entirety) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794